DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS received on October 26, 2020 is proper and is being considered by the Examiner.
Drawings
	The drawings received on October 26, 2020 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morley et al. (US 2010/0304444 A1, published December 2, 2010; IDS ref).
With regard to claim 14, Morley et al. disclose a method of amplifying nucleic acid (“invention is directed to a method of amplifying a nucleic acid region of interest”, section [0043]), comprising:
preparing a reaction mixture comprising at least one target nucleic acid (“contacting a nucleic acid sample with”, section [0044]); and
processing the reaction mixture in a thermocycler (iQ real-time PCR instrument, section [0205]), the processing comprising:
heating the reaction mixture to a first temperature and cooling the reaction mixture to a second temperature repeatedly for a first plurality of cycles (“(ii) amplifying the DNA sample … at an annealing temperature which enables hybridization of said first primers but which does not enable hybridization of said second primers”, section [0176]; “[t]he annealing temperature of the first phase was therefore settled on as 72oC”, section [0202]; see also the first temperature of denaturation at 94oC with 15 cycles at this first phrase, section [0251]; “contacting a DNA sample with (a) a first forward primer directed to said region of interest and a first reverse primer directed to said region of interest”, section [0179]-[0180]);
heating the reaction mixture to a third temperature and cooling the reaction mixture to a fourth temperature repeatedly for a second plurality of cycles (“amplifying the DNA sample of step (ii) at an annealing temperature which enable hybridization of said second primers…”, section [0177]; “an annealing temperature of 58oC was desired for the second phase”, section [0202]; see also the second oC with 40 cycles at this second phrase, section [0251]; “a second forward primer directed to said region of interest wherein said second forward primer is directed to a nucleic acid sequence located 3’ to the sequence to which said first forward primer is directed and which second forward primer has a Tm lower than the Tm of the first forward prime; and a second reverse primer directed to said region of interest wherein said second reverse primer is directed to a nucleic acid sequence located 5’ to the sequence to which first reverse primer is directed and which second reverse primer has a Tm lower than the Tm of said first reverse primer”, section [0181]-[0182]).
With regard to claim 15, the amplification involves the denaturation, annealing and extension of primers (see Table on section [0251]).
With regard to claim 16, the first primers anneal during the phase I while the second primers with lower melting temperature stay single stranded (see 72oC for outer primer annealing of Phase I amplification cycling and 58oC for the inner primers in Phase II amplification cycling).
With regard to claims 17-22, amplification reaction comprises a TaqMan® probe comprising a dye, which is configured to emit fluorescence upon excitation:
“an annealing temperature of 58oC was desired for the second phase, owing to the use of a Taqman probe and in order to minimise non-specificity…” (section [0202], see also probe annealing during the second phase in Figure nd phase, which necessarily require that the probe have a lower melting temperature than the second temperature and annealing at the fourth temperature, which is during the second phase)

	With regard to claim 23, the first set primers are configured to have a melting temperature around the second temperature and therefore anneal since the artisans explicitly state that the annealing and extension of the first primers occur during the first phase of amplification (see above).
	Similarly with regard to claim 24, the second set primers are configured to have a melting temperature around the fourth temperature and therefore anneal since the artisans explicitly state that the annealing and extension of the second primers occur during the second phase of amplification (see above).
	With regard to claim 25, the first set of primers have a higher melting temperature than those of the second set of primers because the artisans explicitly disclose that the second primers are not able to anneal to the target nucleic acid during the first amplification phase (“(ii) amplifying the DNA sample … at an annealing temperature which enables hybridization of said first primers but which does not enable hybridization of said second primers”, section [0176]).
	With regard to claim 26, the first temperature and the third temperature (i.e., denaturing temperature in the first and second phase) is disclosed as being 94oC (section [0251]).
i.e., annealing temperature of the first phase) is 72oC and the fourth temperature (i.e,. annealing temperature of the second phase) is 58oC, and therefore, second temperature is higher than the fourth temperature.
	With regard to claim 28, the second temperature is 72oC (see above).
	With regard to claim 29, the fourth temperature is 58oC (see above, 58oC is lower than 72oC by 14oC).
	Therefore, the invention as claimed is anticipated by Morley et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Morley et al. (US 2010/0304444 A1, published December 2, 2010; IDS ref) in view of Ballantyne et al. (Genomics, 2008, vol. 91, pages 301-305).
The teachings of Morley et al. have already been discussed above.
Morley et al. do not explicitly teach that their primers comprise LNA therein (claims 30-33).

“Locked nucleic acids (LNAs) are novel nucleic acid analog and are a promising tool for increasing oligonucleotide hybridization strength and specificity” (page 301, 1st column, 1st paragraph)

“These features increase amplification success when LNAs are incorporated into oligonucleotides and also increase duplex melting temperatures, which enable probes and primers to be shortened and give greater specificity” (page 301, 1st column, 1st paragraph)

“Applications for LNAs to date [2008] include allele-specific PCR, TaqMan and Molecular Beacon probes, real-time PCR probes, antisense oligonucleotides, microarray probes, and PCR primers” (age 301, 1st column, 1st paragraph)

“LNA modification increase the specificity of the amplification, resulting in improved sequencing read quality and can reduce the amount of template required by at least 10-fold” (page 301, 2nd column)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morley et al. with the teachings of Ballantyne et al., thereby arriving at the invention as claimed for the following reasons.
	Morley et al. disclose that the specificity and efficiency of the primers in their method is desired:
“In work leading up to the present invention, a single tube nested PCR method has been developed which facilitates both specificity and efficiency by providing a mechanism to selectively inactivate the functionality of the outer primer once it is no longer required, thereby enabling efficient amplification 

Indeed, said one of ordinary skill in the art would have had the motivation to increase the specificity of the primers so as to detect the target nucleic acid and the use of LNA nucleotide analogs in a primer which was known in the art to increase binding specificity and reduce mis-annealing would have been one of the prior art known means to for achieving such an outcome, and therefore a natural conclusion made by the one of ordinary skill in the art.
Therefore one of ordinary skill in the art would have been motivated to combine the teachings of Ballantyne et al. with the teachings of Morley et al., for the benefit of increasing the specificity of Morley et al.’s primer to its target template nucleic acid.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,837,065 (herein, “the ‘065 patent”) in view of Ballantyne et al. (Genomics, 2008, vol. 91, pages 301-305).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
i.e., higher melting temperature) than the second set of primers which are employed in the second phase amplification (see claim 1).
Also, claims of the ‘065 patent claim the first and third temperature (i.e., annealing temperatures) being 85oC to 100oC (see claim 12), the second temperature being 70oC to 85oC (see claim 13).
Claims of the ‘065 patent also claims that a probe which is labeled is employed (claims 1 and 4).
While the claims of the ‘065 patent do no claim that the primers comprise LNA modification therein, Ballantyne et al. disclose that incorporation of LNA into oligonucleotide primers has been, “known to increase template binding strength and specificity for DNA amplification” (Abstract, also see below):
“Locked nucleic acids (LNAs) are novel nucleic acid analog and are a promising tool for increasing oligonucleotide hybridization strength and specificity” (page 301, 1st column, 1st paragraph)

“These features increase amplification success when LNAs are incorporated into oligonucleotides and also increase duplex melting temperatures, which enable probes and primers to be shortened and give greater specificity” (page 301, 1st column, 1st paragraph)

“Applications for LNAs to date [2008] include allele-specific PCR, TaqMan and Molecular Beacon probes, real-time PCR probes, antisense oligonucleotides, microarray probes, and PCR primers” (age 301, 1st column, 1st paragraph)

“LNA modification increase the specificity of the amplification, resulting in improved sequencing read quality and can reduce the amount of template required by at least 10-fold” (page 301, 2nd column)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of the ‘065 patent with the teachings of Ballantyne et al., thereby arriving at the invention as claimed for the following reasons.
	One of ordinary skill in the art would have had the motivation to increase the specificity of the primers so as to detect the target nucleic acid and the use of LNA nucleotide analogs in a primer which was known in the art to increase binding specificity and reduce mis-annealing would have been one of the prior art known means to for achieving such an outcome, and therefore a natural conclusion made by the one of ordinary skill in the art.
Therefore one of ordinary skill in the art would have been motivated to combine the teachings of Ballantyne et al. with the claims of the ‘065 patent for the benefit of increasing the specificity of the primers in the method of the ‘065 patent to its target template nucleic acid during amplification.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 12, 2022
/YJK/